Citation Nr: 0517628	
Decision Date: 06/29/05    Archive Date: 07/07/05

DOCKET NO.  00-20 639A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for a low back disability, 
secondary to service-connected residuals of a gunshot wound 
to the left chest and bilateral knee disabilities.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

J.W. Kim, Associate Counsel





INTRODUCTION

The veteran served on active duty from April 1964 to April 
1967, and his decorations include the Purple Heart.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, 
North Carolina.  

In an October 1999 rating decision, the RO, in relevant part, 
granted service connection for post-traumatic stress disorder 
(PTSD) and assigned a 10 percent evaluation; and denied as 
not well grounded service connection for a low back 
disability, to include as secondary to service-connected 
residuals of a gunshot wound to the left chest.  In a June 
2000 rating decision, the RO, in relevant part, granted an 
increased rating of 10 percent for a left knee disability; 
granted service connection for a right knee disability and 
assigned a 10 percent evaluation; and denied as not well 
grounded service connection for a low back disability, to 
include as secondary to service-connected residuals of a 
gunshot wound to the left chest.  The veteran timely 
perfected an appeal of these determinations to the Board.  

In an October 2000 statement, the veteran expressed his 
desire to withdraw his appeals for higher ratings for his 
PTSD, left knee disability, right knee disability, and 
residuals of a gunshot wound to the left chest.  Moreover, 
the veteran specifically stated that he was satisfied with 
the ratings assigned to the above disabilities.  Thus, the 
above issues are not a part of the current appeal.  The 
veteran stated, however, that he will continue with his 
appeal for service connection for a low back disability.  
Thus, the issue is as listed on the title page.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  




REMAND

The veteran contends, in essence, that he has a low back 
disability secondary to his service-connected residuals of a 
gunshot wound to the left chest and bilateral knee 
disabilities.

The Board observes that the requirements of the Veterans 
Claims Assistance Act of 2000, 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A and 5107 (West 2002) [hereinafter VCAA], have not 
been satisfied with respect to the issue on appeal.  
Essentially, the VCAA and the implementing regulations 
provide that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim if there is a reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2004).  

In this case, the Board observes that the veteran was never 
issued a VCAA notice letter with respect to the issue on 
appeal.  The Board notes that the October 2002 supplemental 
statement of the case (SSOC) provides the regulations 
implementing the VCAA.  The Board observes, however, that the 
RO provided these regulations within the document containing 
an unfavorable readjudication of his claim, with no 
subsequent readjudication.  The Board also notes that the 
veteran was not provided with the regulations regarding 
secondary service connection claims until the October 2002 
SSOC.  Because the above actions on the part of VA could be 
deemed to be prejudicial to the veteran as a premature denial 
of his claim, which could essentially nullify the purpose of 
the VCAA notice, the Board determines that remand of this 
matter is warranted for compliance with the statutory and 
regulatory notice requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b).  

On another matter, on his August 2000 VA Form 9, the veteran 
indicated that he wanted a Board hearing at the RO.  In a 
September 2000 statement, the veteran's representative 
requested a hearing.  A subsequent VA Form 119, Report of 
Contact, reflects that the veteran's representative was 
contacted to clarify the September 2000 request and that the 
representative stated that he wanted a hearing before a 
Decision Review Officer (DRO).  The record then shows that in 
October 2000 the veteran participated in an informal 
conference with a DRO in lieu of a hearing.  The record is 
unclear as to whether the veteran intended to withdraw his 
request for a Board hearing at the RO with his later request 
for a DRO hearing.  The record does not otherwise show that 
the veteran ever withdrew his request for a Board hearing.  
As such, to ensure due process, the RO should ask the veteran 
whether he still desires a Board hearing at the RO.

The action identified herein is consistent with the duties 
imposed by the VCAA.  However, identification of specific 
action requested on Remand does not relieve the RO of the 
responsibility to ensure full compliance with the VCAA and 
its implementing regulations.  Hence, in addition to the 
action requested below, the RO should also undertake any 
other development and/or notification action deemed warranted 
by the VCAA prior to readjudicating the veteran's claim.

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  With respect to the issue of 
entitlement to service connection for a 
low back disability, secondary to 
service-connected residuals of a gunshot 
wound to the left chest and bilateral 
knee disabilities, the RO should send the 
veteran and his representative a letter 
that complies with the notification 
requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b).  Among other 
things, the letter should explain what, 
if any, information and medical and lay 
evidence not previously provided to VA is 
necessary to substantiate his claim, to 
include the provisions regarding 
secondary service connection claims.  The 
letter should indicate which portion of 
the evidence, if any, is to be provided 
by the veteran and which portion, if any, 
VA will attempt to obtain on his behalf.  
The letter should also request that the 
veteran provide any evidence in his 
possession that pertains to his claim.

2.  The RO should ask the veteran whether 
he still desires a Board hearing before a 
Veterans Law Judge at the RO.  If the 
veteran so desires, the RO should 
schedule him for such hearing and 
properly notify him.

3.  After all necessary evidentiary 
development has been completed, the RO 
should readjudicate the issue of 
entitlement to service connection for a 
low back disability, secondary to 
service-connected residuals of a gunshot 
wound to the left chest and bilateral 
knee disabilities.  

4.  If the benefit sought on appeal 
remains denied, the veteran and his 
representative should be furnished a SSOC 
and afforded an appropriate opportunity 
for response before the claims file is 
returned to the Board for further 
appellate consideration.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




